Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed March 31st, 2022. Applicant’s amendments to claims 8 and 15, as described on pages 16-18 have been deemed sufficient to overcome the previous 35 USC § 103 art rejections through the addition of the “wherein: the rear wheel speed information comprises a wheel pulse count and a left/right rear wheel speed difference; the first driving trajectory generation unit generates the first driving trajectory by estimating a longitudinal displacement of the vehicle through the wheel pulse count and estimating a lateral displacement of the vehicle through the steering angle information; and the second driving trajectory generation unit generates the second driving trajectory by estimating the longitudinal displacement of the vehicle through the wheel pulse count and estimating the lateral displacement of the vehicle through the left/right rear wheel speed difference....” as supported by the cancelled claims 9 and 16. Additionally, arguments relating to claim 1 and cancelled claim 5 were fully considered but found not persuasive for the reasons found below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.
	Applicant argues that the cited art fails to disclose newly amended claim 1 relating to cancelled claim 5. Specifically, applicant argues that the cited art fails to disclose “wherein in response to a following vehicle entering the target path is sensed while the control unit controls the backward driving of the ego vehicle on the target path, the control unit transfers a notification to the following vehicle in order to stop the following vehicle from entering the target path.” However, Dudar discloses a means for a platooning vehicle leader to determine if the path ahead is blocked, and if required will take one of two actions (Dudar [0027-0028]). First, the following vehicle can be instructed to become a lead vehicle and reverse the convoy until forward control can be resumed i.e. the previous following vehicle is instructed to get out of the path of the previous lead vehicle to allow for backward driving (Dudar [0030]). The second option if the rear vehicle does not take over control is for the lead vehicle to tell the following vehicle to turn around and provide sensor information to the lead vehicle for a successful reversing of the platoon allowing for one follower to drive in a forward manner while the lead vehicle and others drive in reverse, still staying out of the path of the lead vehicle (Dudar [0032]). For these reasons, the rejection to claim 1 are maintained below. 

Claim Interpretation

	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a driving trajectory generation unit” in claim 1
“a control unit” in claim 1
“the control unit” in claim 4 
“a first driving trajectory generation unit” in claim 8
“a second driving trajectory generation unit” in claim 8
“a control unit” in claim 8
“the control unit” in claim 13 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Laws et al. (US Pre-Granted Publication No. US 2020/0057453 A1 hereinafter “Laws”) in view of Dudar (US Pre-Granted Publication No. US 2018/0047293 A1 hereinafter “Dudar”).

	Regarding claim 1 Laws discloses:

	An apparatus for controlling backward driving of a vehicle, comprising: (Laws [0055] [0208] wherein an automated vehicle drives in reverse) 2a driving trajectory generation unit configured to generate a driving trajectory for 3backward driving of an ego vehicle on a target path, (Laws [0037] [0101] wherein the vehicle system controls all planned movements of the vehicle, including in backwards driving situations (see also [0208])) using sensing information acquired while 4the ego vehicle drives forward along the target path; and sa control unit configured to: (Laws [0101] [0037] wherein different vehicle information and sensor information is used to determine driving trajectories) 6control the backward driving of the ego vehicle on the target path according to 7the driving trajectory generated by the driving trajectory generation unit; (Laws [0208] wherein the vehicle is able to drive in a reverse manner) 8correct the driving trajectory using driving information of another vehicle, (Laws [0106] wherein multiple vehicles can share information regarding trajectory and paths to take based on sensed information) … when a change on the 10target path is sensed in comparison to during the forward driving of the ego vehicle iiduring the process of controlling (Laws [0106] wherein multiple vehicles can share information regarding trajectory and paths to take based on sensed information) the backward driving of the ego vehicle; (Laws [0055] [0208] wherein an automated vehicle drives in reverse) and 12control the backward driving of the ego vehicle (Laws [0055] [0208] wherein an automated vehicle drives in reverse) according to the corrected 13driving trajectory…  (Laws [0106] wherein multiple vehicles can share information regarding trajectory and paths to take based on sensed information and correct based on differences i.e. correct the trajectory) 

	Laws does not appear to disclose:

	which 9has driven backward on the target path before the ego vehicle, or wherein, in response to a following vehicle entering 2the target path is sensed while the control unit controls the backward driving of the ego vehicle 3on the target path, the control unit transfers a notification to the following vehicle in order to stop 4the following vehicle from entering the target path.

	However, in the same field of endeavor of vehicle controls Dudar discloses:

	“which 9has driven backward on the target path before the ego vehicle,” (Dudar [0020] [0030] wherein the following vehicle reverses on the path after travelling forward and becoming the new lead vehicle while not taking the controls of the platoon) and “wherein, in response to a following vehicle entering 2the target path is sensed while the control unit controls the backward driving of the ego vehicle 3on the target path, the control unit transfers a notification to the following vehicle in order to stop 4the following vehicle from entering the target path.” (Dudar [0027-0028] wherein the lead vehicle determines the platooning vehicle should stop and reverse avoiding the lead vehicles target path).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the previously backward driven target path of Dudar with the vehicle control system of Laws because one of ordinary skill would have been motivated to make this modification in order to allow for the ego vehicle to retain control of a platoon while benefiting from the additional sensor information from a following vehicle while reversing on a path the following vehicle has more recent experience driving (Dudar [0010-0012] [0020]).

	Regarding claim 2 Laws in view of Dudar discloses all of the limitations of claim 1 and Laws further discloses:

	The apparatus of claim 1, wherein the driving information of the another vehicle 2comprises an actual driving trajectory along which the another vehicle has driven (Laws [0106] wherein multiple vehicles can share information regarding trajectory and paths to take based on sensed information) backward on 3the target path, (Laws [0055] [0208] wherein an automated vehicle drives in reverse) or longitudinal and lateral displacements of the another vehicle while the another 4vehicle drives backward.  (Laws [0158] wherein the longitudinal movement and steering i.e. lateral displacement is determined from the other vehicle, see also [0055] [0208] wherein the vehicle reverses).

	Regarding claim 3 Laws in view of Dudar discloses all of the limitations of claim 1 and further discloses:

	The apparatus of claim 1, wherein the change on the target path comprises an entry of an object to interrupt the backward driving of the ego vehicle on the driving trajectory.  (Laws [0190] [0201] wherein the vehicle is able to determine obstacles in a path to avoid, see also [0055] [0208] wherein the vehicle reverses).  

	Regarding claim 4 Laws in view of Dudar discloses all of the limitations of claim 3 but Dudar does not appear to disclose:

	… wherein the control unit corrects the driving trajectory to follow an actual driving trajectory along which the another vehicle has driven backward on the 3target path, such that the ego vehicle drives backward by bypassing the object.

	However, in the same field of endeavor of vehicle controls Dudar discloses:

	“wherein the control unit corrects the driving trajectory to follow an actual driving trajectory along which the another vehicle has driven backward on the 3target path, such that the ego vehicle drives backward by bypassing the object.” (Dudar [0017] [0020] [0030] wherein the following vehicle reverses on the path after travelling forward and becoming the new lead vehicle). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the previously backward driven target path of Dudar with the vehicle control system of Laws because one of ordinary skill would have been motivated to make this modification in order to allow for the ego vehicle to retain control of a platoon while benefiting from the additional sensor information from a following vehicle while reversing on a path the following vehicle has more recent experience driving (Dudar [0010-0012] [0020]).

	Regarding claim 6 Laws in view of Dudar disclose all of the limitations of claim 1 and Laws further discloses:

	The apparatus of claim 1, wherein the ego vehicle and the another vehicle 2communicate with each other through V2X (Vehicle to Everything) communication, and the ego 3vehicle and the following vehicle communicate with each other through V2X communication.  (Laws [0040] wherein the vehicles communicate using V2X links).

	Regarding claim 7 Laws in view of Dudar discloses all of the limitations of claim 1 and Laws further discloses:

	The apparatus of claim 1, wherein the apparatus is applied to an autonomous 2backward driving assist system applied to the ego vehicle.  (Laws [0053] [0055] [0208] wherein the vehicle is an autonomous vehicle capable of driving backwards).

	Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 8 disclosing a system for controlling a platooning trajectory for a vehicle driving backwards.

	Regarding claim 8 the relevant art Sakaguchi et al. (US Pre-Granted Publication No. US 2021/0078586 A1 hereinafter “Sakaguchi”) in view of Hass et al (US Pre-Granted Publication No. US 2016/0280265 A1 hereinafter “Hass”) discloses a backwards driving vehicle (Sakaguchi [0038]) based on rear wheel speed information (Sakaguchi [0049]) steering angle information (Sakaguchi [0062]) and curvature parameters (Sakaguchi [0070-0071]) with trained weight decision models (Sakaguchi [0070-0071]) but fails to disclose wherein the wheel speeds are determined based on wheel pulse information and lateral and longitudinal displacements. Specifically, the relevant art fails to disclose “An apparatus for controlling backward driving of a vehicle, comprising:6Application No.: 17/102,912Reply dated March 31, 2022 Response to Office Action of February 18, 2022a first driving trajectory generation unit configured to generate a first driving trajectory for backward driving of a vehicle, based on rear wheel speed information and steering angle information, which are acquired while the vehicle drives forward along a target path; a second driving trajectory generation unit configured to generate a second driving trajectory for backward driving of the vehicle, based on the rear wheel speed information which is acquired while the vehicle drives forward along the target path; and a control unit configured to: decide a first weight and a second weight for compensating for a complementary characteristic between the first and second driving trajectories by applying a curvature parameter, indicating the curvature of the target path, to a previously-trained weight decision model; decide an optimal driving trajectory by applying the decided first and second weights to the first and second driving trajectories, respectively; and control the backward driving of the vehicle on the target path according to the decided optimal driving trajectory, wherein: the rear wheel speed information comprises a wheel pulse count and a left/right rear wheel speed difference; the first driving trajectory generation unit generates the first driving trajectory by estimating a longitudinal displacement of the vehicle through the wheel pulse count and estimating a lateral displacement of the vehicle through the steering angle information; and the second driving trajectory generation unit generates the second driving trajectory by estimating the longitudinal displacement of the vehicle through the wheel pulse count and estimating the lateral displacement of the vehicle through the left/right rear wheel speed difference.”. 

	Claims 10-14 are also allowed due to their dependence on claim 8. Additionally, claims 15 and 17-19 are allowed for similar reasons as those found above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0122717 A1 discloses a backwards driving vehicle based on image frames

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664